t c no united_states tax_court crop associates - w keith obrhlschlager a partner other than the tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date the tax_matters_partner intervenor has moved to file amendment to petition which would add to the petition the affirmative defense of equitable_recoupment r objects on various grounds we agree with r that equitable_recoupment is not a partnership_item and that granting the motion would suprise and substantially disadvantage r the motion will be denied held equitable_recoupment is not a partnership_item held further r would be surprised and substantially disadvantaged were we to grant the motion steven r mather for intervenor william h quealy and alice m harbutte for respondent opinion halpern judge it introduction this case involves a petition for the readjustment of certain partnership items reported on the tax_return of crop associates-1986 a limited_partnership with its principal_place_of_business in coachella california the partnership the petition was filed by a partner other than the tax_matters_partner frederick h behrens is the tax_matters_partner and on date we allowed mr behrens to intervene in the case on date mr behrens intervenor moved for leave to file amendment to petition the motion and the amendment respectively the amendment would add to the petition the affirmative defense of equitable_recoupment in support of that defense the intervenor avers a in the partnership deducted a farming expense which deduction respondent has disallowed b in the partnership reported as income an amount equal to the farming expense taken in c the farming expense and offsetting adjustment for arise out of a single transaction ie a farming contract d this single transaction is subject_to two taxes based on inconsistent legal theories e respondent’s position is that taxes paid for are statutorily barred from refund rule addresses amended and supplemental pleadings ’ under the circumstances here existing rule a provides that a party can amend his pleading only by written consent of the adverse_party or leave of court and such leave shall be given freely when justice so requires respondent has not consented to the amendment and objects to the motion respondent objects to the motion on the grounds that the court generally lacks jurisdiction to consider the defense of equitable_recoupment this a partnership proceeding and since equitable_recoupment is not a partnership_item it is not an appropriate item for the court to consider and granting the motion will cause a substantial disadvantage to respondent we assume arguendo that respondent's first objection lacks merit see estate of branson v commissioner t c 101_tc_551 affd on other grounds 153_f3d_302 6th cir we agree however with his last two objections our reasons for agreeing with his last two objections are as follows il equitable_recoupment to recoup is to get back the equivalent of something lost the american heritage dictionary 3d ed the hereafter unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure doctrine_of equitable_recoupment is a judicially created doctrine that precludes the unjust enrichment of a party to a lawsuit and avoids a wasteful multiplicity of litigation see estate of mueller v commissioner supra pincite as applied for the benefit of a taxpayer the doctrine provides that in some cases a claim for a refund of taxes barred by a statute_of_limitations may nevertheless be recouped against a tax claim of the government see 295_us_247 equitable_recoupment is in the nature of a defense arising out of some feature of the transaction upon which the claim for taxes is grounded see id pincite the doctrine is applied only where a single transaction constitutes the taxable_event claimed upon and the one considered in recoupment see 329_us_296 recently we listed the elements necessary to sustain the defense of equitable_recoupment a claim of equitable_recoupment requires that the refund or deficiency for which recoupment is sought by way of offset be barred by time that the time-barred offset arise out of the same transaction item or taxable_event as the overpayment or deficiency before the court that the transaction item or taxable_event have been inconsistently subjected to two taxes and that if the subject transaction item or taxable_event involves two or more taxpayers there be sufficient identity of interest between the taxpayers subject_to the two taxes so that the taxpayers should be treated as one xk k estate of branson v commissioner supra at slip op pincite til analysis a appropriateness to partnership proceeding principal provisions of the code this case was commenced under the provisions of subchapter_c sec_6221 through chapter subtitle f of the internal_revenue_code subchapter_c sec_6221 provides except as otherwise provided in this subchapter the tax treatment of any partnership_item shall be determined at the partnership level the term partnership_item is defined in sec_6231 a the term partnership_item means with respect to a partnership any item required to be taken into account for the partnership’s taxable_year under any provision of subtitle a to the extent regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appropriately determined at the partnership level than at the partner level sec_6226 delineates our jurisdiction to determine partnership items a court with which a petition is filed in accordance with this section shall have jurisdiction to determine all partnership items of the partnership for the partnership taxable_year to which the notice of final_partnership_administrative_adjustment relates and the proper allocation of such items among the partners a computational adjustment computational adjustment is the change in the tax_liability of a partner that properly reflects the treatment under subchapter_c of a partnership_item sec_6231 generally the deficiency procedures set forth in subchapter_b chapter subtitle f of the internal_revenue_code the deficiency procedures do not apply to the assessment and collection of any computational adjustment see sec a the term affected_item means any item to the extent such item is affected by a partnership_item sec_6231 if a change in a partner’s tax_liability with respect to an affected_item requires a partner-level determination then to that extent and to that extent only it is a computational adjustment subject_to the deficiency procedures see sec a a sec_301 a -1t a temporary proced admin regs fed reg date partnership items a partnership as such iss not subject_to the income_tax rather persons carrying on business as partners are liable for income_tax in their separate or individual capacities see sec_701 nevertheless subchapter_c describes a set of procedures whereby the tax treatment of items of partnership income 10ss deductions and credits are determined at the partnership level in a unified proceeding rather than in separate proceedings with the partners our role in that unified proceeding is limited by sec_6226 to the determination and allocation of partnership items we have no authority under sec_6226 to determine anything else not any affected_item and not the tax_liability of any partner as discussed supra in section ii equitable_recoupment is in the nature of a defense to a claim for payment if following this proceeding respondent does make a claim for payment it will be from the partners of the partnership the partners following an assessment of a tax_liability resulting from a computational adjustment see sec_301 a -1t temporary proceed admin regs discussing computational adjustments including when the deficiency procedures apply fed reg date sec_301_6231_a_3_-1 proced admin regs implements sec_6231 by providing a list of partnership items equitable_recoupment is not among the items on that list and therefore it is not a partnership_item for a defense of equitable_recoupment to succeed however the partners will have to establish certain partnership items each partner will also have to prove that he or she has made a time- barred overpayment_of_tax and that is not a partnership_item see sec_301_6231_a_3_-1 proced admin regs notwithstanding our limited jurisdiction under sec_6226 we may consider affirmative defenses in connection with the determination of partnership items see rule 98_tc_607 considering affirmative defense of statute_of_limitations in a sec_6226 partnership case on the same basis as in a deficiency case 95_tc_227 considering affirmative defense of statute_of_limitations in sec_6226 partnership case nevertheless since certain partner-level determinations are necessary elements to the defense of equitable_recoupment consideration of that defense in this proceeding seems inconsistent with our limited jurisdiction under sec_6226 in light of respondent’s position discussed in the next section of this report that equitable --- - recoupment is an affected_item we need not further discuss that point the partners’ remedies intervenor argues that unless we conclude that equitable_recoupment is a partnership_item the partners will be barred from defending against any computational adjustment on account of subsections a and c and of section which according to intervenor render the deficiency procedures inapplicable to computational adjustments except in the case of a deficiency attributable to affected items requiring partner-level determinations and restrict refund suits to claims arising out of erroneous computations and the like in respondent’s memorandum in support of his objection to the motion respondent states the defense of equitable_recoupment is an affected_item requiring determinations at the individual partner level with respect to the facts of this case respondent states in his objection any defense of equitable_recoupment requires an inguiry at the individual partner level to determine whether there is a deficiency in income_tax with respect to an individual partners sic that would result by means of computational adjustment from the court’s determination at the partnership level the sic for the year at issue and if so whether there is any amount to be recouped in a subsequent year in powell v commissioner tcmemo_1997_560 the taxpayers petitioned the court in response to the commissioner’s notices determining deficiencies attributable to certain affected items the affected items were additions to tax previously the commissioner had made computational adjustments which had given rise to deficiencies in tax and additional interest under sec_6621 that had been assessed against the taxpayers in addition to assigning error to the commissioner’s determination of the affected items the taxpayers assigned error to the commissioner’s prior assessments and to the deficiencies that gave rise to those assessments among other errors assigned by the taxpayers was the commissioner’s failure to allow equitable_recoupment in determining the deficiencies previously assessed the commissioner moved to dismiss with respect to the claim for equitable_recoupment on the ground that we lacked jurisdiction to redetermine the taxpayers’ tax for the years in issue to the extent that the amounts assessed are attributable to the proper reporting of partnership items as the court noted the taxpayers had conceded we do not have jurisdiction over the computational assessments in this proceeding we concluded accordingly the doctrine_of equitable_recoupment does not apply in this proceeding under sec_6226 it is not appropriate for us to determine whether the defense of equitable_recoupment is an affected_item requiring partner-level determinations we can consider whether in fact the defense of equitable_recoupment is an affected_item requiring partner-level determinations if and when a computational adjustment is made a notice_of_deficiency is issued and a proper petition is filed cf 98_tc_265 conclusion since the amendment would add to the petition the defense of equitable_recoupment which is not appropriate to this proceeding that is a sufficient ground on which to deny the motion b substantial disadvantage introduction although respondent’s second objection describes a sufficient ground to deny the motion we proceed to consider respondent’s third objection since it provides an independent and equally persuasive reason to deny the motion respondent argues that even if equitable_recoupment is a partnership_item or is otherwise appropriate for consideration in this proceeding the motion should be denied because of the substantial disadvantage that respondent would be put under on account of the amendment respondent points out that the petition was filed over years ago and the case is scheduled for trial at a special session of the court to commence on date the motion was made on date respondent claims the facts surrounding the items on this return will be difficult at best to determine as a result of the tax matters partner’s long delay in waiting to raise the issue respondent is unduly prejudiced intervenor responds that there is no prejudice to respondent because all of the relevant facts pertaining to the partnership_item determinations have been known to respondent for many years the requirements of justice we must freely give leave to amend a pleading when justice so requires see rule a justice does not require leave to amend a pleading however when giving such leave will surprise and substantially disadvantage an adverse_party see eg 59_tc_551 discussion intervenor has failed to persuade us that justice requires us to grant him leave to make the amendment we have set forth supra in section ii the elements necessary to sustain the defense of equitable_recoupment those elements involve facts well beyond those raised by petitioner’s assignments of error in the petition they involve facts concerning other years of the partnership and items that are not partnership items for instance nothing in the petition would alert respondent that payments of tax by the partners for their tax_year might be placed in issue many of the facts necessary to rebut the amendment were established well over years ago and even if respondent was once in possession of evidence of those facts intervenor has failed to show us that such evidence is readily available to respondent today moreover by the date respondent had obeyed our order to respond to the motion date the period for discovery had almost run see rule a discovery including the filing of motions to compel discovery shall be completed days prior to trial we have already denied intervenor’s motion for a continuance conclusion since respondent would be surprised and substantially disadvantaged were we to grant the motion that is sufficient reason for us not to do so tv conclusion intervenor’s motion for leave to file amendment to petition shall be denied an appropriate order will be issued
